IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            July 7, 2008

                                     No. 07-30904                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


DEBRA S SARPY; LINDA K ROBINSON

                                                  Plaintiffs-Appellants
v.

TOWN OF HOMER; HUEY DEAN, Individually & in his official capacity as
Mayor of Town of Homer; J C MOORE, Individually & in his official capacity
as Town Councilmen; BILLIE KIRK JENKINS, Individually & in his official
capacity as Town Councilmen; JOHNETTA FAULKNER, Individually & in
her official capacity as Town Councilmen; THOMAS MCDONALD,
Individually & in his official capacity as Town Councilmen; JESSIE J FORD,
Individually & in his official capacity as Town Councilmen

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:04-CV-1373


Before WIENER, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       The Town of Homer (“Homer”) formerly employed Appellants Debra L.
Sarpy and Linda K. Robinson, both African-American females, as Town


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-30904

Treasurer and the Mayor’s Administrative Assistant, respectively. After an
election in the fall of 2002, Homer elected Huey Dean–a white male–as the new
mayor. Homer also elected a new Board of Selectmen (the “Board”) comprised
of five members: Johnette Faulkner (a white female), Thomas McDonald (a white
male), Jesse Ford (an African-American male), J.C. Moore (an African-American
male), and Billy Jenkins (an African-American male). Dean and the Board were
sworn into office on January 1, 2003. At that time, Homer faced financial
troubles. At a special town meeting on February 20, an independent accountant
cautioned that the previous administration had mismanaged restricted funds
and that Homer was illegally budgeting a deficit.               Accordingly, Dean
recommended several cost-cutting measures, including a reduction in Homer’s
workforce, which were approved by the Board. Of Homer’s thirty employees
(composed of five white employees and twenty-five African-American employees),
eight employees were terminated, including Appellants, seven of whom were
African-American. By letter dated February 25, Appellants were notified that
they were terminated due to Homer’s financial condition.
      Appellants filed suit against Homer, Dean, and the Board (collectively,
“Appellees”) alleging: (1) race and gender discrimination in violation of Title VII
of the Civil Rights Act, 42 U.S.C. § 2000e et seq; (2) denial of the right to make
and enforce contracts in violation of 42 U.S.C. § 1981; (3) violation of their rights
under the Equal Protection and Due Process Clauses; (4) violation of 42 U.S.C.
§ 1983; and (5) an illegal conspiracy to terminate them in violation of 42 U.S.C.
§ 1985. The district court granted summary judgment in favor of Appellees on
all claims. Appellants now appeal.
      This Court reviews de novo the district court’s grant of summary
judgment. Melton v. Teachers Ins. & Annuity Ass’n of Am., 114 F.3d 557, 559
(5th Cir. 1997). Summary judgment is appropriate only where there is no
genuine issue of material fact, and the moving party is entitled to judgment as

                                         2
                                  No. 07-30904

a matter of law. Fed. R. Civ. P. 56(c); Clark v. America’s Favorite Chicken Co.,
110 F.3d 295, 297 (5th Cir. 1997).
      To establish a prima facie case of race or gender discrimination, each
Appellant must establish that she was: a member of a protected class; qualified
for the position from which she was discharged; subjected to an adverse
employment action; and treated less favorably than similarly situated
individuals who were not members of the protected class. See McDonnell
Douglas Corp. v. Green, 411 U.S. 792 (1973); Vaughn v. Edel, 918 F.2d 517, 521
(5th Cir. 1990). If Appellants establish a prima facie case, “the burden of
production shifts to the defendant to articulate a legitimate, non-discriminatory
reason for its action.” Auguster v. Vermilion Parish Sch. Bd., 249 F.3d 400, 402
(5th Cir. 2001). At that point, the McDonnell Douglas framework disappears
and “the plaintiff must produce substantial evidence of pretext” in order to
prevail on her discrimination claim. Id. at 402-03.
      The district court found that, even assuming that Appellants established
a prima facie case of race and gender discrimination, Homer’s need to reduce the
workforce in order to manage its financial difficulties was a legitimate,
nondiscriminatory rationale.     Furthermore, the district court found that
Appellants did not create a genuine issue of material fact that such rationale
was pretextual.    We agree.    Appellants’ proof of pretext consists of their
conclusory subjective beliefs, which is insufficient to survive a summary
judgment motion. See Bauer v. Albermarle Corp., 169 F.3d 962, 967 (5th Cir.
1999) (“This court has consistently held that an employee’s subjective belief of
discrimination alone is not sufficient to warrant judicial relief.”) (internal
quotation marks and citation omitted). Therefore, Appellants do not prevail on
their Title VII claims.
      Because Appellants’ equal protection, § 1981, § 1983, and § 1985 claims
rest upon a finding of racial discrimination, we affirm the district court’s grant

                                        3
                                  No. 07-30904

of summary judgment to Appellees on these claims. Similarly, we affirm the
district court’s grant of summary judgment to Appellees in their individual
capacities because Appellees did not violate “clearly established statutory or
constitutional rights of which a reasonable person would have known.” Harlow
v. Fitzgerald, 457 U.S. 800, 818 (1982).
      Regarding Appellants’ claim that their due process rights were violated
because they were not given an opportunity to be heard at the February 20
meeting, we agree with the district court that Appellants have neither presented
evidence to support this assertion nor explained how such alleged failure violates
their due process rights. Accordingly, this claim is without merit.
      AFFIRMED.




                                        4